Citation Nr: 0728909	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-32 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for right ear hearing 
loss. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ear hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1963 to June 
1966. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

The issue of left ear hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's tinnitus arose during active service and 
has continued since that time.

3.  The veteran currently has hearing loss in the right ear 
which is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for establishment of service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for establishment of service connection for 
hearing loss of the right ear have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between 
the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a May 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and VA examination reports.  
Moreover, in a May 2003 correspondence, the veteran indicated 
that he had no other relevant information or evidence to 
submit to substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for right ear hearing loss, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Right Ear Hearing Loss

In this case, the veteran's DD Form 214 reflects that his 
primary military occupational specialty was that of a missile 
facility specialist.  

Service medical records from September 1963 (induction 
examination), March 1965, September 1965, and June 1966 
(discharge examination) are negative for evidence of right 
ear hearing loss.  The 1963 induction examination did note 
defective hearing in the left ear, and he was placed on a 
limited profile.

A VA audiological examination report dated August 1966 is 
negative for right ear hearing loss.

At a March 2004 VA examination, the veteran denied any 
occupational or recreational noise exposure.  The veteran was 
noted to have hearing loss in the right ear, with puretone 
thresholds within normal limits at 500 to 3000 Hertz, but 
with puretone thresholds of 40 decibels at 4000 Hertz.  The 
Maryland CNC word list was 98 percent in the right ear.  The 
examiner diagnosed mild sensorineural high frequency hearing 
loss in the right ear.  The examiner indicated that she had 
reviewed the veteran's claims file thoroughly and discussed 
each of the aforementioned in-service and post-service 
audiological examinations in detail.  She opined that the 
etiology of the veteran's right ear hearing loss was unlikely 
to be due to military service based on a thorough review of 
the veteran's claims file.

The evidence against the veteran's claim includes the lack of 
evidence of right ear hearing loss in service or after 
service until 2003.  Moreover, the VA examiner reported that 
it was unlikely that the veteran's current right ear hearing 
loss is attributable to his time in service approximately 
forty years ago.  

The Board acknowledges the veteran's contentions that his 
right ear hearing loss is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


Tinnitus

Service induction examination of September 1963, and 
examinations in March 1965, September 1965, and June 1966 
(discharge examination) are negative for any reference to 
tinnitus.  A service medical record dated March 1965 
indicates that the veteran claimed ringing in his left ear.  

A VA audiological examination report dated August 1966 is 
negative for complaints of tinnitus.

At a March 2004 VA examination, the veteran complained of 
tinnitus existing since service (1965 or 1966).  The examiner 
indicated that she had reviewed the veteran's claims file 
thoroughly and discussed each of the aforementioned in-
service and post-service audiological examinations in detail.  
She opined that it was unlikely that the noise exposure in 
service contributed to his current tinnitus.  

The Board notes that due to the purely subjective nature of 
tinnitus, the veteran is competent to testify as to the 
presence of this disability.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  Accordingly, the Board concludes that 
the veteran's lay statements that he experienced tinnitus 
since service are competent to establish continuity of 
symptomatology.  Moreover, he is also competent to testify 
that the ringing in his ear started during service (as is 
shown in service medical records) and has continued since 
then.  See Savage v Gober, 10 Vet. App. 488, 497 (1997) 
(holding that, in certain circumstances, a relationship 
between a present disability and continuity of symptomatology 
since service may be demonstrated by lay statements because 
"such a relationship is one as to which a lay person's 
observation is competent"); see also Palczewski v. 
Nicholson, 21 Vet. App. 174, 183 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  After consideration of all of the evidence of 
record, the Board finds the evidence to be in equipoise on 
the tinnitus issue.  Thus, after resolving all doubt in the 
veteran's favor, the Board finds that the service connection 
is warranted for tinnitus.


ORDER

Service connection for tinnitus is granted.

Service connection for hearing loss in the right ear is 
denied.




REMAND

The Board finds that there is a further VA duty to notify the 
veteran in developing evidence pertinent to his claim 
regarding the veteran's claim for left ear hearing loss.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 
 
In this regard, the May 2003 VCAA letter did not inform the 
veteran of the need to submit new and material evidence to 
reopen the claim, nor of the specific evidence needed to 
satisfy the element or elements of the claim that were the 
basis for the prior denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, the claim was denied in October 
1966 because the condition was noted prior to induction and 
was not aggravated by military service.  

On remand, corrective notice should be provided.  The notice 
should also inform the veteran that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish such in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the issue is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the issue of whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for left ear hearing loss.  The notice 
should also address what evidence would be 
necessary to substantiate that element 
required to establish service connection 
for left ear hearing loss that were found 
insufficient in the previous denial, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
addition, the letter should advise that a 
disability rating and effective date will 
be assigned if service connection is 
granted, as well as the information and 
evidence necessary to substantiate such, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Thereafter, review the veteran's claim 
as to whether new and material evidence 
has been received to reopen a claim for 
service connection for left ear hearing 
loss.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


